DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art WO 2013/150825 (Amagai) teaches: 
a precharge controller (Fig. 1 power supply device) comprising: a main a main contactor provided on a power supply path from a battery to a load (Fig. 1 shows the first main relay 14 ie. main contactor provided on a power supply path from battery 11 to a load 12) [0010]; a capacitor connected in parallel with the load for smoothing (Fig. 1 shows the smoothing capacitor 13 connected in parallel with the load 12) [0012];
a precharge contactor connected in parallel with the main contactor via a current limiting resistor (Fig. 1 precharge relay 16 ie. precharge contactor connected in parallel with first main relay 14 ie. Main contactor via precharge resistor 17 ie. current limiting resistor) [0011-0012];
a current sensor configured to detect an electric current flowing in a portion of the power supply path on a battery side of the main contactor and the precharge contactor (Fig. 1 current sensor 19 configured to detect an electric current flowing in a portion of the power supply path on a battery side of first main relay 14 ie. main contactor and the precharge relay 16 ie. precharge contactor) [0010-0012]; and a control unit configured to control a start of power supply from the battery to 
	However, Amagai and other prior art of record fails to teach: 
wherein, the control unit starts the precharging when a detected current detected by the current sensor is equal to or lower than a predetermined current; 
determines that the precharging is complete when, after the start of the precharging, the detected current detected by the current sensor rises to be equal to or greater than a first threshold value for a precharge performance determination, and falls thereafter to be equal to or lower than a second threshold value for a precharge completion determination; prior to determining that the detected current detected by the current sensor rises to be equal to or greater than the first threshold value for the precharge performance determination, repeatedly determine that a first determination time of preset duration after the start of precharging has not elapsed; and prior to determining that the detected current detected by the current sensor falls thereafter to be equal to or lower than the second threshold value for the precharge completion determination, repeatedly determine that a second determination time of preset duration after the start of precharging has not elapsed.


a precharge controller configured to control a system (Fig. 1 shows ECU 25 controlling a system) [0027-0036], the system including:
a positive switch (Fig. 1 shows second main contactor 18), a negative switch (Fig. 1 shows main contactor 17), a precharge series including a precharge switch and a resistor (Fig. 1 shows pre-charge contactor 20 ie. precharge switch and resistance element 21 ie. resistor in series) [0028, 0033, .0040], the precharge series being in parallel with the negative switch (Fig. 1 shows the precharge series in parallel to main contactor 17 ie. negative switch), a smoothing capacitor (Fig. 1 shows smoothing capacitor 19) [0031], a voltage sensor configured to measure a capacitor voltage across the smoothing capacitor (Fig. 1 shows voltage sensor 22 to measure a capacitor voltage across smoothing capacitor 19) [0034], and a current sensor configured to sense a return current returning to a power source (Fig. 1 shows current sensor 23 configured to sense a precharge current Ipre ie. return current returning to a battery pack 6 ie. power source) [0034], the precharge controller (Fig. 1 shows ECU 25) comprising: a processor (ECU 25 comprises central processing unit) [0036]; and a non-transitory computer-readable storage medium (storage device in the ECU 25) [0036].

However, Makino and prior art of record does not teach: 
wherein the precharge controller is configured to perform a precharge process including: (1) determining the return current is less than or equal to an abnormality determination value, (ii) starting the precharge process by turning on the precharge switch, and turning on the positive switch sequentially; (iii) first determining that the return current is greater than or equal to a first threshold  (iv) prior to the first determination, repeatedly determining that a first determination .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836